Citation Nr: 1512777	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-43 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a psychosis and a bipolar disorder and, if so, whether the claim should be allowed. 


REPRESENTATION

Appellant represented by:	Carl Pittman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from December 1963 to July 1965.  He was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2008, which denied service connection for tension headaches with a passive-aggressive personality by history, and a rating decision in March 2010 which denied service connection for a bipolar disorder, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Due to its complexity, the procedural history of this case will be set forth.  A September 1972 RO administrative decision found that the Veteran's service from December 1963 to July 1965 was considered not to have been terminated under dishonorable conditions.  

The Veteran was notified in October 1978 of a rating decision that month which denied service connection for tension headaches.  That rating decision noted that a passive-aggressive personality was developmental in nature and not a ratable entity.  
The Veteran did not appeal that decision.  

In a January 30, 1988, RO letter the Veteran was notified that his application to reopen his claim for service connection for headaches and nerves was denied.  The Veteran's VA Form 21-4138, Statement in Support of Claim, was received on August 31, 1988, stating he was now a VA hospital in-patient and did not agree with the decision to deny nonservice-connected pension benefits.  

By RO letter of January 9, 1989, the Veteran was informed that he had not filed a claim for pension benefits and that his claim for service connection for headaches and nerves was denied on January 30, 1988.  If he wished to file a claim for pension benefits he was requested to complete and return an enclosed form.  Subsequently, he was awarded pension benefits in June 1994.  

In September 2007 the Veteran applied to reopen a claim for service connection for a psychiatric disability, claimed as a bipolar disorder and as schizophrenia, and that application to reopen was denied in February 2008.  Although notified thereof by RO letter dated February 8, 2008, he did not appeal that decision.  

In April 2012, the Veteran presented testimony before the undersigned at a videoconference hearing.  A copy of the transcript is on file.  

In August 2012 the Board remanded the claim for service connection for tension headaches with passive aggressive features under 38 C.F.R. § 3.156 because new service records had been submitted.  The case was remanded to obtain a medical opinion as to whether the Veteran's current tension headaches were related to his military service and to obtain VA treatment records since September 1988 to 1994.  

Service Connection for Psychiatric Disability

The August 2012 Board decision it was inadvertently stated that the Veteran had not perfected an appeal as to the denial of reopening of the claim for service connection for a psychiatric disorder.  

In September 2009 the Veteran applied to reopen his claim for service connection for a psychiatric disorder, to include a bipolar disorder and that application was denied by rating decision in March 2010.  He was notified of that decision by an undated letter in March 2010 (which bears a hand-written notation that the file copy was placed in his claim file on March 23, 2010).  A Notice of Disagreement (NOD) was received on March 16, 2011, after which a Statement of the Case (SOC) was issued on January 6, 2012.  The appeal was perfected by filing VA Form 9 on March 6, 2012 (within 60 days of the January 6, 2012 SOC), thus perfecting that appeal.  Accordingly, this issue must now be addressed. 


Service Connection for Treatment Purposes

A January 2012 rating decision denied service connection for the purpose of establishing eligibility for VA treatment, of which the Veteran was notified by letter dated January 25, 2012.  The Veteran's attorney filed an NOD in March 2012 to a rating decision denying service connection for the purpose of establishing eligibility for treatment, describing the RO decision as being on March 16, 2010 (although there was no rating decision of that date or in the month of March 2010).  

Nevertheless, by letter of March 23, 2012, the RO acknowledged the March 2012 NOD as addressing the January 2012 denial of service connection for the purpose of establishing eligibility for VA treatment.  

Subsequently, the attorney filed an "NOD" dated March 25, 2013, and received on March 26, 2013, and stated that there was disagreement with all claims denied by a "March 25, 2012" rating decision.  However, the Board again notes that there has been no rating decision in March 2012. 

An SOC was issued in November 2014 addressing the issue of service connection for a psychosis for the purpose of establishing eligibility for VA treatment.  However, no substantive appeal, VA Form 9 or equivalent, has been received which would perfect that appeal (of the rating decision of which the Veteran was notified by RO letter of January 25, 2012).  Moreover, the time for perfecting an appeal from that decision has expired (being one year from the date of notification of the decision or within 60 days of the SOC).  

The case has now been returned to the Board.  

Case law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for tension headaches with passive aggressive features to be two separate claims; specifically, service connection for tension headache and service connection for the broader issue of entitlement of service connection for an acquired psychiatric disability, to include a bipolar disorder and schizophrenia, as is reflected on the cover page.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except VA treatment (CAPRI) records.  

New and material evidence having been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include a psychosis and a bipolar disorder, that claim is reopened and the issue of de novo adjudication of that claim is addressed in the REMAND portion of the decision below and is REMANDED.  


FINDINGS OF FACT

1.  Chronic headaches are not of service origin and are unrelated to the Veteran's military service.  

2.  A February 2008 rating decision denied service connection for a bipolar disorder and for schizophrenia and because the Veteran was notified thereof by letter that same month but he did not appeal, that rating decision is final.  

3.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include a psychosis and a bipolar disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  

2.   The February 2008 rating decision denying service connection for a bipolar disorder and for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include a psychosis and a bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties as to the claim for service connection for headaches by letter in October 2008, prior to the initial November 2008 adjudication of reopening of that claim, and by letter in November 2009 as to the application to reopen the claim for service connection for a psychiatric disorder, prior to the March 2010 adjudication of that application.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.

As noted, service connection for headaches and for a psychiatric disorder had previously been denied.  In this regard, the United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a precedential opinion the VA Office of General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the reason(s) for the prior denial (the element(s) for claim substantiation that were found not to exist).

In any event, as noted in the August 2012 Board remand, the claim for service connection for headaches is adjudicated de novo, as required under 38 C.F.R. § 3.156, in light of the Veteran's submission of additional and relevant service records since the prior adjudication of that claim.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) are on file.  A copy of the claim file was sent to the Veteran's attorney in June 2011.  Moreover, the Veteran's VA treatment records have been obtained.  

At the videoconference the Veteran testified that he had first sought treatment through VA in about 1978.  Prior to that he had had private treatment from Dr. Calhoun in Tuskegee at John Andrews Hospital and this was for brain scars.  Page 16.  However this medical facility had been closed, he believed in the 1980s, and no longer existed.  Pages 16 and 17.  After being seen at John Andrews Hospital, he had also seen a doctor in Montgomery, Alabama for headaches in the 1970s but he could not remember the name of that physician.  Pages 17 and 18.  Accordingly, there is no indication in the record that such private clinical records either exist or can be located.  

The Veteran provided with a VA nexus examination in November 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 - 86 (2006).  This, and the gathering of additional VA treatment records now on file, was in compliance with the 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, the adequacy of the examination and medical opinion obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that a presiding Acting Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the testimony at the Board videoconference focused on the elements for claim substantiation.  Following the hearing the Board remanded the case to help substantiate the claim.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board videoconference.  

Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

Background

The STRs reflect that the November 1963 entrance examination was negative for headaches and psychiatric disability.  

On file are three statements from medical personnel of the Sacred Heart Hospital of Spokane, Washington, in February and March 1965.  One is from an emergency room physician, one from a registered nurse, and a third from a nurse's aide.  Cumulatively, these are to the effect that the Veteran was seen at the emergency room on February 16, 1965, complaining of vomiting and disorientation since the previous evening when he started taking "goof balls," "marijuana," and several other unknown drugs.  He frequently spoke in a schizoid manner but after an examination and consulting with a U.S. Air Force physician it was found that this was not a pressing medical problem and admission for an overdose was not required.  A fourth statement from an Air Force investigative agent reflects that the Veteran did not volunteer from whom he had obtained the marijuana that he had smoked and following which he became sick.  The Veteran was arrested.  

The March 1965 results of analysis of material found in the Veteran's clothing reflects that of 17 items, all were tobacco fragments except for one which was sodium pentobarbital (Nembutal) and one which was marijuana mixed with tobacco fragments.  

In March and April 1965 the Veteran underwent a psychiatric evaluation for emotional problems, and associated tension headaches with dizziness and nightmares.  In March 1965 he was sullen and disagreeable, partly because his week-end pass had been taken away.  He seemed immature and definitively passive-aggressive.  His attitude and motivation were poor but he wanted to remain in the Air Force.  He was counseled about the self-destructive aspects of his hostility and acting out his anger.  In April 1965 he was still angry and passive-aggressive.  He denied having a narcotics habit and stated that only once had he used drugs, having smoked a marijuana cigarette 1 year ago.  The second examination was conducted because of a report of narcotic habituation, but the Veteran denied this.  It was recommended that he be discharged from service because he very definitely had no motivation to correct his negative attitude or to work satisfactorily on the job or with superiors.  

The April 1965 report of the service separation examination reflects a psychiatric diagnosis of a character disorder, passive-aggressive type.  In an adjunct medical history questionnaire the Veteran reported having or having had frequent or severe headaches.  

A June 1965 Memorandum of Review, relative to a discharge review board, reflects that the Veteran related that on the night of February 16, 1965, he had not taken any drugs or smoked marijuana but, rather, had told the emergency room physician that after drinking several beers he became sick and felt as he had once felt when he had on one occasion smoked marijuana.  The Veteran reported that the physician had misunderstood this.  The Veteran denied having worn a suit in which some marijuana was subsequently found but he could not account for its presence.  After several challenges by the Veteran's counsel were denied it was concluded that the evidence definitively established the unauthorized use or possession of marijuana and after consideration of the Veteran's history it was recommended that he be discharged from service.  

On file is a transcript of the proceedings of a discharge review board hearing conducted in May 1965.  The physician that attended the Veteran in February 1965 stated that he believed that the Veteran's then condition was due to multiple drug overdosage, although he could not say which drugs.  Page 24 of that transcript.  The Veteran denied that on the night of February 16, 1965, he had informed attending medical personnel that he had taken goof balls or marijuana; whereas, he had only once used drugs 3 years earlier.  Page 94 of the transcript.  Also, once while on leave he took some pills his mother gave him because he was having headaches.  His headaches had started while he had been on leave.  Page 98.  

The Veteran underwent VA hospitalization in August and September 1978.  The discharge diagnosis was no diagnosable psychiatric disorder.  Also reported was migraine headache, cluster type, with possible allergic trigger - diagnosis unconfirmed.  He presented complaining of terrible headaches for the past 3 weeks.  A mental status examination found that he was not psychotic.  

The Veteran underwent VA hospitalization in August and September 1988.  The discharge diagnoses were a dysthymic disorder; substance abuse, suspected, not proven; and chronic migraine headaches, of unknown etiology.  The Veteran related having had depression in the past and a history of drug abuse.  He related a history of chronic headaches.  

VA outpatient treatment (VAOPT) records show that in 1992 the Veteran was afforded psychological counseling.  

On VA psychiatric examination in June 1993 the Veteran complained of auditory and visual hallucinations, delusions of persecution, paranoid ideation, and ideas of reference.  He had a history of cocaine abuse.  The diagnosis was schizophrenia, schizoaffective, depressed with paranoid features.  

On VA general medical examination in June 1993 the Veteran reported that he had started using "crack" in 1982.  He started having headaches in 1985.  He had been told by his personal medical physician in 1985 that he was totally disabled due to headaches.  

VA electronic treatment (CAPRI) records (entered into Virtual VA on October 24, 2014) show that in October 2004 it was recorded that it was almost impossible for the Veteran to acknowledge that he had a problem with drugs or alcohol, and he tended to want to project blame for his behavior and poor judgment onto others.  He stated that the only time drugs were a problem "is when you run out of money, and then it's not a problem because you can't get more".  In January 2005 it was noted that the Veteran had a long history of cocaine addiction.  He preferred to define his problem as a financial one rather than one having to do with substance abuse, and he became agitated if people dwelled on his cocaine addiction.  In January 2007 he admitted to having used drugs, but stated that it was never a problem.  His substance abuse history included: marijuana, cocaine, heroin, speed and acid.  In August 2007 he reported that he had a history of bipolar disorder but he refused to take medication and believed that he was fine.  

The evidence received since the February 2008 rating decision which denied service connection for a bipolar disorder and schizophrenia includes a duplicate copy of his April 1965 examination for service discharge, which the Veteran submitted in April 2008.  

In the Veteran's September 2009 application to reopen the claim for service connection for an acquired psychiatric disorder, to include a bipolar disorder and schizophrenia, he reported that the psychological problems which he had had during service had progressed to become a bipolar disorder.  

VA electronic treatment (CAPRI) records (entered into Virtual VA on October 24, 2014) show that in December 2009 the Veteran was seen for therapy regarding a personality disorder, not otherwise specified (NOS), in order to verify that he had a mental health issue.  When asked what disorder he had, he named several diagnoses including post-traumatic stress disorder (PTSD), "Passive Aggressive", substance abuse, bipolar disorder and headaches.  He reported that he had a less than honorable discharge due to substance abuse.  He reported that (in 1965) he had gone to a bar and left not feeling well.  He had then gone to an emergency room and had admitted to marijuana use, but none on that particular night.  He also reported he had narcotics that he had taken from home for headaches.  His locker had been searched and there was evidence of marijuana found.  He had then been forced to leave the Air Force.  He made several arguments about his mistreatment that appear misguided.  For instance, he was angry that marijuana use was targeted and not the narcotics which were not prescribed for headaches.  He had obtained them from his mother who worked as a nurse.  He also reported he was told he was passive aggressive in the military which was proof he was having mental health issues, according to his report.  He believed he had PTSD because he was forced out of the military.  He was not in any apparent psychological distress.  He denied that he needed to be referred to the stress and anger management group.  He appeared to be searching for a way to obtain benefits.  It did not appear that he had a service connected mental health condition.  However, he did appear to have some odd ways of thinking and most likely has a personality disorder.  

At the April 2012 Board videoconference it was agreed that the issue on appeal was service connection for tension headaches.  Page 3 of the transcript.  It was averred that the Veteran had some problems with headaches upon entering service, was treated during service for headaches, and that they were aggravated during service.  Page 3.  However, on the other hand, the Veteran testified that he had not had any more headaches prior to service than other people had.  Rather, he began having chronic tension headache during service while undergoing cross training.  Page 5.  He had initially been trained on jet engines but his superiors decide to have him undergo cross training as a mechanic.  He did not wish to be trained as a mechanic, but he had no choice in the matter.  During this time he missed attending his uncle's funeral.  Also during this time his headaches became severe and he continued to have them for years afterwards.  Page 6.  His headaches had started after his cross training and he felt that stress during service made them worse.  Page 7.  He had undergone cross training for a couple of months.  Page 10.  During service he had not been sent for evaluation or treatment for headaches.  Page 13.

It was stated at the videoconference that the transcript of a hearing in connection with the Veteran's discharge from service reflects a notation of "tension headaches periodically."  Page 14.  The Veteran stated that he had not sought in-service treatment for headaches.  Page 15.  He had first sought treatment through VA in about 1978.  The Veteran testified that when he was seen by VA, beginning in 1978, he had been placed on psychotropic medication in a psychiatric ward.  He believed that at that time the treating VA personnel had focused on issues other than his headaches.  He had sought VA treatment for headaches from 1975 to about 1985.  Page 19.  He had stopped going to VA altogether in 1994.  Thereafter, he had again sought VA treatment in 2004 but not initially for headaches.  Page 20.  Rather, in 2004 he began seeking VA psychiatric treatment.  In more recent years he had been told that he had cluster migraine headaches.  He was not now receiving significant and active treatment.  Page 21.  He still had headaches which were associated with stress and depression.  Page 22. 

On VA examination in November 2014 the Veteran's claim file was reviewed.  It was noted that the Veteran had been diagnosed as having tension headaches.  It was recorded that the Veteran related having served in the Air Force from 1962-1965 as an Auto Mechanic.  He reported that he started experiencing headaches in 1962.  He stated that he had not received any medical treatment for his headaches while in the military, but he had been discharged early from the military.  He stated that he currently experienced headaches periodically, and that they really occurred when he was stressed or angry.  He denied taking prescribed medication for his headaches.  He stated he was diagnosed with cluster migraine type headaches and describes current headaches as extremely painful head pain that caused nausea, sensitivity to light and noise.  When he had such headaches, he had to lie down in a dark quiet room.  He reported that years ago, he had been hospitalized for headaches.  The examiner reported that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.   

The examiner opined that the Veteran's headache disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran complained of tension headaches in 1965 and was admitted to the hospital in 1978 for headaches and psychiatric issues.  During hospitalization, there was no etiology found for the complaints of headaches.  There were no other complaints, diagnosis or treatment of headaches noted in STRs.  

Additional VA treatment records since 1985 have been received, which were not on file at the time of the February 2008 rating decision.  These show that in June 1985 the Veteran complained of incessant headaches of long standing.  He was now on sick leave from his employment due to headaches.  In May 1986 there was an impression of a generalized anxiety disorder.  In July 1986 there was a clinical notation of a bipolar and affective disorder.  In December 1988 he acknowledged use of alcohol and drugs.  An undated report of psychological testing (apparently in 1992) shows that he had been referred to a drug treatment program by his employer.  He had been discharged from service due to drug use.  He attributed his drug use to an attempt to self-medicate to control his frequent, severe headaches, which seemed to be seasonal in nature.  The psychological testing gave only slight support for a diagnosis of paranoid schizophrenia and no evidence for a diagnosis of either a schizophrenic thought disorder or an affective disorder, but was much more consistent with a diagnosis of a personality disorder.  It was concluded that a personality disorder should be ruled out.  

Also recently received were discharge summaries and in-patient treatment records of the Veteran's VA hospitalizations in May to June 1993, March 1994, and March to April 1994.  

Records of VA hospitalization in May and June 1993 reflect that the Veteran reported that he started using drugs at age 16.  He expressed concern that he was unable to get disability because of his known drug history and, thus, he now denied use of drugs.  The discharge summary reflects a diagnosis of schizophrenia, schizo-affective type.  

During VA hospitalization in March 1994 the Veteran complained of auditory hallucinations.  The pertinent discharge diagnosis was schizophrenia, paranoid type with schizo-affective features.  

During VA hospitalization in March 1994 the Veteran complained of still having auditory hallucinations.  The pertinent discharge diagnosis was schizophrenia, paranoid type.  

Headaches

Because lay evidence may be competent to establish medical etiology or nexus, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), the competence, and credibility, of lay statements must be assessed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  Lay evidence is competent as to factual matters of which there is first-hand knowledge and may establish the presence of observable symptoms that are not medical in nature, see Barr, 21 Vet. App. at 307; Washington, 19 Vet. App. at 368, and 38 C.F.R. § 3.159(a)(2), but not competent to establish that which requires specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 38 C.F.R. § 3.159(a)(1).  

As to issues involving either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time supported by a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Lay evidence is not competent to provide evidence as to complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Initially, although the Veteran's attorney address whether the Veteran had chronic headaches prior to or at service entrance, it was not contended and the evidence does not otherwise show that the Veteran had a chronic headache disorder prior to or at entrance into service.  

There are references to headaches during military service.  However, the earliest evidence of complaints of chronic headaches does not antedate 1978, a point in time more than a decade after discharge from service in 1965.  Even this clinical notation was not accompanied by a report of having had chronic headaches which dated back to military service.  
As to the contention that the Veteran self-medicated with illicit drugs to treat his headaches, this is rebutted by the evidence of the history related during his VA hospitalization in May and June 1993 that he began using illicit drugs at the age of 16, as well as the evidence that he now denied past drug abuse in an effort to obtain disability compensation.  

Although the Veteran now states that he has had chronic headaches since his military service, posited against this is the opinion of the VA examiner in 2014 that any current headache disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran complained of tension headaches in 1965 and when evaluated after service in 1978 for headaches no etiology found for the complaints of headaches.  Even though the VA examiner did not expressly address the Veteran's report in the medical history at service discharge of his having had frequent headaches, that examiner reviewed the claim files and so considered clinical evidence as well as the Veteran's statements and testimony.  Because of this and the adequate rationale expressed, the Board finds that the VA examiner's opinion is entitled to greater weight than the Veteran's lay statements and testimony.  Significantly, the negative VA medical opinion stands unrebutted inasmuch as there is no favorable medical opinion.  Lastly, the Board notes that although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the earliest clinical evidence after service of headaches is the Veteran's VA hospitalization in August and September 1978, during which time his filed his initial claim for service connection for headaches, but during that VA hospitalization he related that his headaches were of only three weeks duration.  

Accordingly, service connection for headaches is not warranted.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for An Acquired Psychiatric Disorder, to include a Bipolar disorder and Schizophrenia

Following the final February 2008 rating decision denying service connection for a bipolar disorder and schizophrenia, the Veteran applied to reopen the previously denied claim in September 2009.  A March 2010 rating decision found that new and material evidence had not been submitted to reopen the claims.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  However, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

Evidence Previously on File

The evidence on file at the time of the February 2008 rating decision showed that the Veteran had a personality disorder.  Developmental defects, such as personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1999).  See also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

A diagnosable psychiatric disorder was not found during VA hospitalization in 1978.  Rather, the earliest evidence of an acquired psychiatric disorder was the diagnosis of schizophrenia on VA psychiatric examination in 1993.  

Additional Evidence

The Board initially finds that the new theory asserted by the Veteran that his discharge from service caused him to develop PTSD is without merit since it is inherently incredible that his discharge could constitute a recognizable stressor, in accordance with the Diagnostic and Statistical Manual (DSM), IV.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2014).  

The evidence received since the February 2008 rating decision includes VA treatment records in May 1986 which reflect an impression of a generalized anxiety disorder, and two month later there was a clinical notation of a bipolar and affective disorder.  This predates the documented presence of an acquired psychiatric disorder, reported in 1993 based on the evidence available for review by the RO in February 2008, by approximately 7 years.  

Although this additional evidence does not establish that an acquired psychiatric disorder, even when considered with the evidence on file in February 2008, was of service onset it does lend some credence to the contention that the Veteran's psychological problems during service evolved or maturated into an acquired psychiatric disorder which currently exists.  

Thus, assuming the credibility of the Veteran's statements and testimony, as the Board must for the limited purpose of determining whether the claim should be reopened pursuant to the holding in Shade, Id., the evidence is new and material because raises a question, as stated above, which is best addressed by obtaining a medical opinion.  

Therefore, there is new and material evidence on file and, so, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be deferred pending completion of the additional development of the claims on remand.  



ORDER

Service connection for headaches is denied.  

New and material evidence having been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include a psychosis and a bipolar disorder, and that claim is reopened.  To this extent only, the appeal is granted. 


REMAND

The case was remanded in August 2012 to, in part, obtain an opinion as to whether the Veteran now had a current disability manifested by tension headaches and, if so, whether it was at least as likely as not (i.e. 50 percent or greater probability) that such was related to military service, to include his military cross training.  

However, no opinion has been obtained addressing the claim for service connection for an acquired psychiatric disorder.  In this regard, the service records indicate that the Veteran had tension headache "with passive aggressive features."  This could suggest that the Veteran had a passive-aggressive personality disorder.  While personality disorders are not disabilities for which service connection may generally be granted, under 38 C.F.R. § 3.303(c), they are nevertheless psychiatric disabilities.  In this case, there is apparently an implicit argument that the Veteran either (1) had an acquired psychiatric disorder during service which was misdiagnosed as a personality disorder or (2) any personality disorder during service was the earliest manifestation of or maturation into a subsequently diagnosed acquired psychiatric disorder.  As to this, it was noted in February 1965 that he spoke in a "schizoid" manner, although at that time he was under the influence of drugs (which he has subsequently denied).  

As noted, a rebuttable presumption of service connection exists for a psychosis which manifested within one year of termination of service.  In this regard, the Board notes that effective August 4, 2013, VA revised 38 C.F.R. § 3.384 (defining the diagnoses of a psychosis), as to all claims received or pending at the RO on or after August 4, 2014.  The revised 38 C.F.R. § 3.384, effective August 4, 21014 provides: 

For purposes of this part, the term ''psychosis'' means any of the following disorders listed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) (see § 4.125 for availability information): 
(a) Brief Psychotic Disorder; 
(b) Delusional Disorder; 
(c) Psychotic Disorder Due to Another Medical Condition; 
(d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; 
(e) Schizoaffective Disorder; 
(f) Schizophrenia; 
(g) Schizophreniform Disorder; and 
(h) Substance/Medication-Induced Psychotic Disorder.

However, a bipolar disorder of any type is not listed at 38 C.F.R. § 3.384 as being a psychotic disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any psychiatric disorder which he now has. The Veteran's claims folder must be made available to the examiner prior to the examination. 

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The claims folders must be made available to the examiners for review prior to, and during, the examination.

Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current psychiatric disability or disabilities which the Veteran now has.  

b)  If a psychiatric disability is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is (1) a personality disorder, or (2) an acquired psychiatric disorder, or (3) whether the Veteran has both a personality disorder and an acquired psychiatric disorder.  

The examiner should express an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any personality disorder which was diagnosed during service was actually a misdiagnosis of a later manifested or diagnosed acquired psychiatric disorder.  

The examiner should express an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any personality disorder which was diagnosed during service (1) represents the earliest manifestation of a later manifested or diagnosed acquired psychiatric disorder or (2) was actually a misdiagnosis of a later manifested or diagnosed acquired psychiatric disorder or, (3) maturated into any current acquired psychiatric disorder.  

The examiner should express an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any acquired psychiatric disorder which the Veteran may now have is otherwise related in any manner to the Veteran's period of military service, to include his complaints of tension headaches in April 1965 as well as his military cross training.  

In addressing these matters it would be of benefit if the examiner addresses the significance, if any of the Administrative Proceedings prior to the Veteran's discharge from active service and particularly the notations in the service records that the Veteran had tension headache with passive aggressive features.  

The examiner should indicate in his/her report that the claim files were reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


